United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Effingham, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1849
Issued: January 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 19, 2008 appellant filed a timely appeal from the February 4, 2008 merit
decision of the Office of Workers’ Compensation Programs, which awarded schedule
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the merits of the case.
ISSUE
The issue is whether appellant has more than a two percent impairment of her right upper
extremity or any impairment of her left upper extremity.
FACTUAL HISTORY
On April 30, 2002 appellant, then a 36-year-old rural carrier, filed a claim for
compensation alleging that she developed carpal tunnel syndrome in the performance of duty:
“When I would pick up a hand full of flats with either hand I would feel a pop and my hand
would go numb. I would also wake at night and both hands would be numb like they were

asleep. I would also feel the pop and numbness in left hand while driving.” The Office accepted
her claim for bilateral epicondylitis and bilateral carpal tunnel syndrome.
Appellant underwent right elbow surgery on October 18, 2002. On July 1, 2003
Dr. Nash H. Naam, appellant’s hand surgeon, reported that she was generally doing very well,
but still had some degree of discomfort with the use of appellant’s right upper extremity. On
examination Dr. Naam reported that her surgical scar was completely healed. There was no
tenderness over the scar. Active range of motion of the wrist was excellent and active range of
motion of the elbow was completely normal. He discharged appellant from regular medical
attention.
On January 30, 20007 appellant filed a claim for a schedule award. The Office provided
Dr. Naam with an impairment evaluation form for the wrists and another impairment evaluation
form for the hands and fingers. It asked Dr. Naam to examine appellant and provide the
information requested on the forms. On May 17, 2007 Dr. Naam completed the forms and
reported his current clinical findings.
The Office asked its medical adviser to review Dr. Naam’s May 17, 2007 report and
determine the extent of permanent impairment to appellant’s upper extremities. The Office
medical adviser stated that he reviewed appellant’s chart, including Dr. Naam’s notes and the
notations of occupational therapists. He determined that appellant had a two percent impairment
of the right upper extremity due to occasional right elbow pain. The Office medical adviser
noted that active range of motion of the elbow was normal. He noted no mention of any sensory
deficit in either the right or left upper extremity. The Office medical adviser noted grip strength
findings from July 1, 2003 and stated that the remainder of the physical examination was
unremarkable. He reported that maximum medical improvement was estimated to have occurred
on July 1, 2003, when Dr. Naam discharged appellant from his care.
On February 4, 2008 the Office issued a schedule award for a two percent impairment of
appellant’s right upper extremity and a zero percent impairment of her left.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.2
To support a schedule award, the file must contain competent medical evidence that
describes the impairment in sufficient detail for the adjudicator to visualize the character and
degree of disability. The report of the examination must always include a detailed description of
the impairment which includes, where applicable, the loss in degrees of active and passive
1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

2

motion of the affected member or function, the amount of any atrophy or deformity, decreases in
strength or disturbance of sensation, or other pertinent description of the impairment. The Office
should advise any physician evaluating permanent impairment to use the fifth edition of the
A.M.A., Guides and to report findings in accordance with those guidelines.3
ANALYSIS
When appellant filed her claim for a schedule award, the Office asked for a current
medical examination. It provided Dr. Naam, her hand surgeon, with impairment evaluation
forms so he could report his clinical findings in a manner that would facilitate review. He
completed these forms on May 17, 2007.
Although the Office asked its medical adviser to review Dr. Naam’s May 17, 2007 report,
he made no mention of it. He noted none of the current clinical findings Dr. Naam reported.
Instead, it appears the Office medical adviser referred to an office note Dr. Naam wrote on
July 1, 2003. This note is brief, appears to be limited to the right elbow and wrist, and quantifies
active range of motion with such impermissibly vague language as “excellent” and “completely
normal.”4 The Board finds that this note does not describe the impairment of either upper
extremity in sufficient detail to support the February 4, 2008 schedule award.
The Board will set aside the Office’s February 4, 2008 decision and will remand the case
for further development of the medical evidence. The Office medical adviser should review
Dr. Naam’s May 17, 2007 clinical findings and determine whether they are sufficiently detailed
to support a proper rating of each upper extremity under the A.M.A., Guides. Should the Office
require additional information from Dr. Naam on ranges of motion for each elbow, or the
identification of affected (injured) nerves or the specific grading of any sensory or motor deficit
under Tables 16-10 and 16-11 or the results of a nerve conduction study under scenario 1, page
495, it should request a supplemental report. Also, the Office should note that, in compression
neuropathies, additional impairment values are not given for decreased grip strength or, in the
absence of complex regional pain syndrome, for decreased motion.5 After such further
development of the evidence as may be necessary, the Office shall issue an appropriate final
decision on appellant’s entitlement to a schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision. Further development of the
medical evidence is warranted.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6 (August 2002).
4

The A.M.A., Guides requires actual measured goniometric readings. A.M.A., Guides 451.

5

Id. at 494.

3

ORDER
IT IS HEREBY ORDERED THAT the February 4, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: January 22, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

